                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


W. CAPRA CONSULTING GROUP, INC. )
                                )
     Plaintiff,                 )
                                )                    No. 1:19 C 4188
     v.                         )                    Hon. Marvin E. Aspen
                                )
QUINTON SNYDER,                 )
                                )
     Defendant.                 )

                         MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       Presently before us is Plaintiff W. Capra Consulting Group, Inc.’s (“W. Capra”) motion

for a temporary restraining order (“TRO”) and preliminary injunction against Defendant Quinton

Snyder for allegedly breaching the non-competition clause in an employment contract. (Verified

Compl. (Dkt. No. 1); Mot. for TRO (Dkt. No. 5).) Snyder has moved to dismiss W. Capra’s

complaint for lack of personal jurisdiction pursuant to Federal Rule 12(b)(2). (Mot. to Dismiss

(Dkt. No. 16).) For the following reasons, we find that we have personal jurisdiction over

Snyder and deny his Rule 12(b)(2) motion, and we grant W. Capra’s motion for a temporary

restraining order and preliminary injunction.

                                        BACKGROUND

       The following facts are taken from W. Capra’s verified complaint; declarations of Nick

Stavropoulos, W. Capra’s Security Practice Director and Snyder’s former supervisor; Snyder’s

affidavits; and attached exhibits submitted by the parties. For those facts related to W. Capra’s

TRO and preliminary injunction motion, we “must make factual determinations on the basis of a

fair interpretation of the evidence before the court.” Darryl H. v. Coler, 801 F.2d 893, 898
(7th Cir. 1986). However, these findings are preliminary and “do not bind the district court as

the case progresses.” Mich. v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 782 (7th Cir. 2011). In

deciding Snyder’s motion to dismiss for lack of personal jurisdiction, which is based on the

parties’ submission of written materials without holding an evidentiary hearing, the plaintiff

must make a prima facie case of personal jurisdiction, and we resolve all factual disputes

pertaining to jurisdiction in the plaintiff's favor. GCIU–Emp’r Ret. Fund v. Goldfarb Corp.,

565 F.3d 1018, 1023 (7th Cir. 2009); Purdue Research Found. v. Sanofi–Synthelabo, S.A.,

338 F.3d 773, 782 (7th Cir. 2003).

       A.      Facts Pertaining to TRO and Preliminary Injunction Motion

       W. Capra is an Illinois corporation that provides information technology and professional

services in data security, payments, and retail technology. (Verified Compl. ¶ 1.) Snyder is a

Florida citizen who was employed by W. Capra as a Senior Security Engineer from

December 2017 until June 14, 2019. (Id. ¶ 2.)

       A subset of W. Capra’s larger practice includes a specialized team devoted to providing

consulting services on computer network security products produced by McAfee, LLC

(“McAfee”). (Id. ¶ 6.) In addition to serving businesses that use McAfee products, McAfee

also engages W. Capra directly by licensing its products to end-users and contracting with

W. Capra to provide product and security consulting services to those end-users. (Id. ¶¶ 6–7;

Stavropoulos Suppl. TRO Decl. (Dkt. No. 19–1) ¶ 5.) Snyder was responsible for performing

various McAfee-centric consulting tasks for W. Capra clients, including “[a]nalyzing and

documenting client requirements and complete solution designs showing how McAfee products

can meet the clients’ needs; . . . [p]roviding [expert] knowledge on information governance and

data protection within McAfee; [d]esigning, architecting and deploying all McAfee security

products; [and] [w]orking with the McAfee sales team to position McAfee’s products favorably”

                                                 2
with clients. (Id. ¶ 8.) Snyder served W. Capra customers that used McAfee products, including

McAfee end-users pursuant to agreements between McAfee and W. Capra. (Verified

Compl. ¶ 7.) Within a year of his exit from W. Capra, Snyder provided product and security

consulting services to a McAfee client named LifePoint pursuant to a statement of work between

McAfee and W. Capra dated April 30, 2019. (Id. ¶ 13; Stavropoulos TRO Decl.

(Dkt. No. 6–1) ¶¶ 4, 11, 16; Stavropoulos Suppl. TRO Decl. ¶ 6.)

       When Snyder joined W. Capra, he signed an employment agreement that included a

restrictive non-competition covenant, which reads as follows:

       During your employment with W. Capra and for a period of one (1) year
       immediately following the termination of your employment, regardless of the
       reason, you will not (except with the express prior written consent of W. Capra),
       directly or indirectly, on behalf of yourself or any other entity, either as an
       employee, contractor, or agent, provide security consulting services, including but
       not limited to McAfee Corporation product consulting and/or
       vulnerability/penetration services, to any customer or other entity to or for which
       you, on behalf of W. Capra, have provided these services during the last 12 months
       of your employment with W. Capra.

(Id. ¶ 10; Employment Agreement (Dkt. No. 6–2) at 3.) The employment agreement states that

the non-competition clause is “in consideration of [Snyder’s] employment by W. Capra and a

sign on bonus in the amount of $1,000.00.” (Id.)

       Snyder resigned from W. Capra on June 4, 2019, and his last day of employment with the

company was June 14, 2019. (Verified Compl. ¶ 12.) Snyder immediately took a position as a

Sales Engineer with McAfee, beginning on June 17, 2019. (Id. ¶ 14.) After hiring Snyder,

McAfee informed W. Capra that it would be canceling the statement of work, which had

$147,000 worth of work still to be performed. (Id. ¶ 15.) A letter from McAfee’s employment

counsel, dated June 25, 2019, states that “McAfee has not provided W[.] Capra with notice that

McAfee plans to cancel the [statement of work] for LifePoint.” (Snyder Aff. (Dkt. No. 14–1)

at 13 (letter from McAfee Global Lead Labor and Employment Counsel).) After filing its suit

                                               3
against Snyder, W. Capra reentered negotiations with McAfee to save the LifePoint contract and

to reassign a new W. Capra employee to LifePoint, although it is unclear whether the contract

presently remains in force. (Stavropoulos Suppl. TRO Decl. ¶ 7.)

       Snyder’s new position with McAfee involves working with other sales team members to

create “solution architecture and proposals that meets or exceeds the customer’s requirements.”

(Snyder Aff. at 9 (attaching copy of Sales Engineer job description).) The position, housed in

the McAfee Pre-Sales Organization, is responsible for, among other things, assessing customer

requirements, creating proposals that meet customer needs, “deliver[ing] a comprehensive

consultative response” to requests for proposals, demonstrating McAfee solutions to customers,

and when required, “lead[ing] the proof of concept from engagement, ownership of all activities

and orchestration, through to completion.” (Id.) W. Capra has submitted a detailed chart of

Snyder’s new duties at McAfee that overlap with those functions he performed at W. Capra

concerning McAfee products and services. (Stavropoulos Suppl. TRO Decl. ¶ 11.)

       W. Capra’s counsel notified Snyder of its belief that he was in violation of his non-

competition agreement. (Verified Compl. ¶ 17.) After Snyder failed to reassure W. Capra that

he was in compliance, W. Capra filed this lawsuit on June 21, 2019 along with the present

motion for TRO and preliminary injunction. (Id. ¶ 18; Mot. for TRO.)

       B.      Facts Pertaining to Personal Jurisdiction

       In support of our jurisdiction, W. Capra submits a declaration of Snyder’s former

manager, Nick Stavropoulos. (“Pl.’s PJ Resp.” (Dkt. No. 20); “Stavropoulos PJ Decl.”

(Dkt. No. 20–1).) Snyder submits his own affidavits that challenge many of the factual

assertions in Stavropoulos’s declaration. (“Snyder PJ Aff.” (Dkt. No. 16–2); “Snyder Suppl. PJ

Aff.” (Dkt. No. 25).) As we resolve all factual disputes in the plaintiff’s favor, Purdue,

338 F.3d at 782, we take the relevant jurisdictional facts from Stavropoulos’s declaration and

                                                 4
Snyder’s affidavits, but resolve any factual disputes among the parties’ submissions in

W. Capra’s favor.

        W. Capra, an Illinois company, posted a job listing for a Senior Security Engineer in

2017. (Stavropoulos PJ Decl. ¶ 5.) The online job aggregator Glassdoor “scraped” the listing

and posted it on its own site. (Id.) Snyder, from his home in Florida, submitted his resume for

the Senior Security Engineer position through Glassdoor to W. Capra. (Id. ¶ 6; Snyder PJ

Aff. ¶ 6.)

        Snyder participated in a series of phone interviews from Florida with five W. Capra

personnel located in Illinois during the hiring process. (Stavropoulos PJ Decl. ¶ 7.) These calls

included an initial screening, a technical assessment, interviews with Stavropoulos as Snyder’s

potential direct supervisor and with a W. Capra partner to make the final hiring determination,

and a follow-up conversation with W. Capra’s Operations and HR Manager to discuss hiring

logistics and to present the terms of the employment contract. (Id.) Most of these calls were

initiated by W. Capra personnel. (Snyder PJ Aff. ¶¶ 7, 11.) The discussions indicated that

Snyder would work from Florida, that he would visit customers at their (non-Illinois) locations,

and that he did not have to come to Illinois to conduct business on behalf of W. Capra.

(Id. ¶¶ 8–10.) Snyder reviewed and executed the offer of employment from Florida, using

W. Capra’s HR Manager’s Illinois-linked online signature account. (Id. ¶ 13; Stavropoulos PJ

Decl. ¶ 8.) The contract included the non-competition covenant that is the subject of this dispute.

(See Employment Agreement at 3.)

        Snyder worked for W. Capra from December 2017 through June 14, 2019. (Snyder PJ

Aff. ¶ 15.) He performed consulting work for various end-users of McAfee computer security

products in several non-Illinois states. (Stavropoulos PJ Decl. ¶ 10 (detailing temporary

worksites in eight states).) Snyder communicated with his supervisor and W. Capra support

                                                5
personnel in Illinois before and during each customer engagement. (Id. ¶ 12.) These

communications included an overview of each project with Stavropoulos, preparations with

W. Capra’s Technical Lead, and travel logistics with W. Capra’s Account and Finance

Department. (Id.) Snyder communicated as needed with each of these personnel and W. Capra’s

Illinois-based Security Practice Owner during each engagement. (Id. ¶ 13.) Snyder also

submitted weekly timesheets and expense reports to W. Capra personnel in Illinois. (Id. ¶ 14.) 1

        Snyder traveled to Illinois two times during his employment to attend W. Capra holiday

parties in 2017 and 2018. (Id. ¶ 11; Snyder PJ Aff. ¶ 16.) Snyder asserts that no work was

conducted at these parties, which were “purely voluntary social engagements.” (Snyder Suppl.

PJ Aff. ¶ 9.)

        Snyder maintained multiple links to Illinois-based personnel at W. Capra via phone and

computer. Snyder conducted more than 80 phone calls totaling more than 600 minutes and

exchanged hundreds of emails with W. Capra personnel in Illinois. (Stavropoulos PJ

Decl. ¶ 17.) 2 Snyder participated at least periodically in phone-based security team meetings

administered by Stavropoulos in Illinois. (Stavropoulos PJ Decl. ¶ 16; Snyder Suppl. PJ

Aff. ¶ 15.) (These meetings ceased in mid-2018, and Snyder represents that he did not call into

them most of the time because he was either traveling or meeting with clients. (Snyder Suppl. PJ

Aff. ¶¶ 15–16.)) Snyder also received remote access to W. Capra computers hosted in Illinois,



1
 Snyder asserts that the timesheets and expense reports were submitted through online portals
owned by New York- and Boston-based companies, respectively, and not to W. Capra directly.
(Def.’s Suppl. PJ Aff. ¶¶ 12–13.) He does not dispute, however, that he was submitting these
materials with the intention that they be received by W. Capra in Illinois.
2
  Snyder faults W. Capra for not producing call logs or the actual emails and claims that most of
the calls were between a non-Illinois customer and himself. (Def.’s Suppl. PJ Aff. ¶ 18.)
However, Stavropoulos states that the calls and emails occurred with Illinois individuals, and at
this stage, we resolve factual disputes in W. Capra’s favor. Purdue, 338 F.3d at 782.
                                                6
but Snyder disputes that he ever used this system because he set up and used his own system in

Florida. (Stavropoulos PJ Decl. ¶ 15; Snyder Suppl. PJ Aff. ¶ 14.)

I.     MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       Snyder moves to dismiss under Rule 12(b)(2), which calls for dismissal where we lack

personal jurisdiction over a party. Fed. R. Civ. P. 12(b)(2). (Mot. to Dismiss.) For the reasons

that follow, we conclude that this Court has personal jurisdiction over Snyder and deny his

motion to dismiss.

       A.      LEGAL STANDARD

       Although a plaintiff need not anticipate a personal jurisdiction challenge in its complaint,

once the defendant moves to dismiss the complaint for lack of personal jurisdiction, the plaintiff

bears the burden of demonstrating the existence of jurisdiction. Purdue, 338 F.3d at 782. “A

district court sitting in diversity has personal jurisdiction over a nonresident defendant only if a

court of the state in which it sits would have jurisdiction.” Id. at 779; see

Fed. R. Civ. P. 4(k)(1)(A). Illinois’ long-arm statute extends the personal jurisdiction of its

courts to out-of-state defendants on any basis “permitted by the Illinois Constitution and the

Constitution of the United States.” 725 ILCS 5/2–209(c). Therefore, if personal jurisdiction is

constitutional, an Illinois court may exercise jurisdiction under its long-arm statute. N. Grain

Mktg., LLC v. Greving, 743 F.3d 487, 492 (7th Cir. 2014) (observing that “the statutory question

merges with the constitutional one” in Illinois).

       The Due Process Clause of the Fourteenth Amendment sets the bounds of personal

jurisdiction in a diversity suit. U.S. Const., amend. XIV, § 1; Burger King Corp. v. Rudzewicz,

471 U.S. 462, 464, 105 S. Ct. 2174, 2177 (1985); N. Grain Mktg., LLC, 743 F.3d at 492. “A

forum state’s courts may not exercise personal jurisdiction over a nonconsenting, out-of-state

defendant unless the defendant has ‘certain minimum contacts with it such that the maintenance

                                                    7
of the suit does not offend traditional notions of fair play and substantial justice.’” N. Grain

Mktg., 743 F.3d at 492 (quoting Int’l Shoe Co. v. Wash., Office of Unemp’t Comp. & Placement,

326 U.S. 310, 316, 66 S. Ct. 154, 158 (1945) (internal quotations omitted)). The requirement of

personal jurisdiction is meant to protect “an individual’s liberty interest in not being subject to

the binding judgments of a forum with which he has established no meaningful ‘contacts, ties, or

relations.’” Burger King, 471 U.S. at 471–72, 105 S. Ct. at 2181 (quoting Int’l Shoe Co.,

326 U.S. at 319, 66 S. Ct. at 160). Personal jurisdiction may be general or specific to claims

made in a particular case. Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010). General

personal jurisdiction arises when a defendant has “continuous and systematic” contacts with a

forum state. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416,

104 S. Ct. 1868, 1873 (1984). W. Capra here claims only that we have specific, rather than

general, jurisdiction over Snyder. (Pl.’s PJ Resp. at 1.)

       “Specific personal jurisdiction is appropriate where (1) the defendant has purposefully

directed his activities at the forum state or purposefully availed himself of the privilege of

conducting business in that state, and (2) the alleged injury arises out of the defendant’s forum-

related activities.” Tamburo, 601 F.3d at 702 (citing Burger King, 471 U.S. at 472,

105 S. Ct. at 2182). “The exercise of specific personal jurisdiction must also comport with

traditional notions of fair play and substantial justice as required by the Fourteenth Amendment’s

Due Process Clause.” Id. (citing Int’l Shoe Co., 326 U.S. at 316, 66 S. Ct. at 158). These

requirements keep individuals from being called to defend against suits in jurisdictions resulting

from purely “random, fortuitous, or attenuated contacts.” Burger King, 471 U.S. at 475,

105 S. Ct. at 2183. Specific jurisdiction may be appropriate where a defendant “has deliberately

engaged in significant activities within the forum state” or “created continuing obligations

between itself and a resident of the forum.” Purdue, 338 F.3d at 780–81.

                                                  8
       For cases arising out of contract disputes, “contracting with an out-of-state party alone

cannot establish automatically sufficient minimum contacts in the other party’s home forum.”

Id. at 781 (citing Burger King, 471 U.S. at 478, 105 S. Ct. at 2185). Instead, we must take a

“highly realistic” view of the contract in context of the entire transaction between the parties. Id.

(quoting Burger King, 471 U.S. at 479, 105 S. Ct. at 2185). We therefore evaluate the contract’s

“prior negotiations and contemplated future consequences, along with the terms of the contract

and the parties’ actual course of dealing” to determine whether the defendant’s actions constitute

purposeful minimum contacts with the forum state. Burger King, 471 U.S. at 479,

105 S. Ct. at 2185.

       B.      ANALYSIS

       Applying the foregoing, we conclude that Snyder had sufficient minimum contacts with

Illinois through his application, hiring, and employment with W. Capra such that it does not

offend “traditional notions of fair play and substantial justice” for him to defend a suit in Illinois

arising from an alleged breach of his employment contract. Int’l Shoe Co., 326 U.S. at 316,

66 S. Ct. at 158.

               1.      Minimum Contacts

       A review of the facts submitted by the parties reveals that Snyder had sufficient minimum

contacts with Illinois to render personal jurisdiction proper in an Illinois court.

       At the outset, Snyder initiated contact with W. Capra by submitting his resume in

response to their job posting. (Stavropoulos PJ Decl. ¶ 6.) “The question of which party

initiated or solicited a business transaction has long been considered pertinent to the

constitutional propriety of personal jurisdiction in a suit arising out of the transaction.” Madison

Consulting Grp. v. State of S.C., 752 F.2d 1193, 1202 (7th Cir. 1985). In some cases where

courts have found personal jurisdiction, “the defendant’s solicitation of the plaintiff amounted to

                                                  9
no more than a single communication that initiated negotiations of the transaction at issue.”

Id. at 1203 (listing cases).

        Snyder contends that because he submitted his application via Glassdoor, a non-Illinois

third-party job application aggregator, who then forwarded his information to W. Capra, who in

turn contacted Snyder, it was in fact W. Capra, not Snyder, who initiated contact. (Mot. to

Dismiss ¶¶ 34, 37.) See Burger King, 471 U.S. at 475, 105 S. Ct at 2183–84 (personal

jurisdiction must be based on the defendant’s actions to establish connections with the forum, not

on unilateral actions of the plaintiff). We are unconvinced. Snyder did not passively post his

resume and wait for any employer to call him. By submitting his resume to W. Capra’s

Glassdoor listing, Snyder meant for W. Capra to read it and consider Snyder a job applicant.

See, e.g., Felland v. Clifton, 682 F.3d 665, 676 n.3 (7th Cir. 2012) (although email accounts can

be accessed in any state, emails “purposefully sent to Wisconsin residents knowing that they

would most likely be read and have their effect in Wisconsin” are “properly considered as

contributing to [the defendant’s] minimum contacts with the forum state [Wisconsin]”).

        However, “pinning down which party initiated the transaction is merely one helpful

factor in the jurisdictional equation.” Logan Prods., Inc. v. Optibase, Inc., 103 F.3d 49, 53

(7th Cir. 1996). Also relevant are the circumstances surrounding Snyder’s employment

negotiations and ongoing work with W. Capra. N. Grain Mktg., LLC, 743 F.3d at 493 (requiring

a “context-sensitive” analysis of prior negotiations, future consequences, contract terms, and the

parties’ course of actual dealing (citing Purdue, 338 F.3d at 781)). Snyder participated in a

series of interviews with five W. Capra personnel located in Illinois during the hiring process.

(Stavropoulos PJ Decl. ¶ 7.) He eventually signed an employment contract with W. Capra, an

Illinois company, and worked for them for approximately eighteen months. (Id. ¶ 4; Snyder PJ

Aff. ¶ 15.) During his employment, Snyder communicated regularly with Illinois-based

                                                10
personnel for each client to whom Snyder provided service, and he submitted timesheets and

expense reports to W. Capra in Illinois. (Stavropoulos PJ Decl. ¶¶ 10, 12–14.) Snyder

exchanged more than 80 phone calls and hundreds of emails with W. Capra employees in

Illinois, and occasionally participated in Illinois-led meetings by phone. (Id. ¶¶ 16–17.)

       While isolated phone and email communications may not be sufficient to warrant

personal jurisdiction, “[s]ustained contact over the course of several months . . . is ‘not random,

fortuitous, or attenuated.’” Abbott Labs., Inc. v. BioValve Techs., Inc., 543 F. Supp. 2d 913, 921

(N.D. Ill. 2008) (quoting Mid-Am. Tablewares, Inc. v. Mogi Trading Co., 100 F.3d 1353, 1360

(7th Cir. 1996)). “[I]t is an inescapable fact of modern commercial life that a substantial amount

of business is transacted solely by mail and wire communications across state lines, thus

obviating the need for physical presence within a State in which business is conducted.” Burger

King, 471 U.S. at 476, 105 S. Ct. at 2184. Therefore, the many communications between Snyder

and W. Capra employees in Illinois alone would likely suffice to subject Snyder to jurisdiction in

an Illinois court. Bolstering this conclusion is the fact that Snyder twice traveled to Illinois in

connection with his employment to attend work holiday parties. (Stavropoulos PJ Decl. ¶ 11;

Snyder PJ Aff. ¶ 16.) Although these may have been “voluntary social engagements,” (Snyder

Suppl. PJ Aff. ¶ 9), there appears to be no dispute that Snyder would not have attended these

functions but for his employment relationship with W. Capra. See Walden v. Fiore,

571 U.S. 277, 285, 134 S. Ct. 1115, 1122 (2014) (“physical entry into the [forum] State . . . is

certainly a relevant contact”).

       Finally, Snyder’s employment agreement with W. Capra contained the non-competition

covenant that forms the subject of the parties’ dispute and created “continuing obligations”

between Snyder and his former Illinois employer. Snyder thus “manifestly has availed himself

of the privilege of conducting business” in Illinois. Burger King, 471 U.S. at 476,

                                                  11
105 S. Ct. at 2184; see also Citadel Grp. Ltd. v. Wash. Reg’l Med. Ctr., 536 F.3d 757, 763

(7th Cir. 2008) (although formation of a contract alone cannot confer personal jurisdiction, a

contract that created continuing obligations for a period of months was sufficient to do so);

Zep, Inc. v. First Aid Corp., No. 09 CV 1973, 2010 WL 1195094, at *2 (N.D. Ill. Mar. 19, 2010)

(observing that suits against former employees for breach of restrictive covenants are typically

filed in the employer’s home state, “where continuing obligations are owed”); Prod. Grp. Int’l,

Inc. v. Goldman, 337 F. Supp. 2d 788, 798 (E.D. Va. 2004) (a defendant sued in Virginia

“created ‘continuing obligations’ between himself and forum residents by accepting employment

with a Virginia-based company”).

          Based on the foregoing, W. Capra has made out a prima facie showing that Snyder

purposefully availed himself of the privilege of doing business in Illinois. See Burger King,

471 U.S. at 475, 105 S. Ct. at 2183–84; Tamburo, 601 F.3d at 702; GCIU–Emp’r Ret. Fund,

565 F.3d at 1023; Purdue, 338 F.3d at 782. Additionally, as Snyder’s contacts with Illinois arise

out of the employment agreement that lies at the heart of W. Capra’s claim, W. Capra has

established that its injury “arise[s] out of” or “relate[s] to” Snyder’s contacts. Tamburo,

601 F.3d at 708 (quoting Burger King, 471 U.S. at 472, 105 S. Ct at 2182)); RAR, Inc. v. Turner

Diesel, Ltd., 107 F.3d 1272, 1278 (7th Cir. 1997) (“[I]n a breach of contract case, it is only the

dealings between the parties in regard to the disputed contract that are relevant to minimum

contacts analysis.” (quotations omitted)). Accordingly, W. Capra has carried its burden to show

that Snyder formed the minimum contacts necessary to render personal jurisdiction in Illinois

proper.

                 2.     Traditional Notions of Fair Play and Substantial Justice

          Beyond minimum contacts, personal jurisdiction over Snyder in Illinois must “not offend

traditional notions of fair play and substantial justice.” Tamburo, 601 F.3d at 701 (quoting Int’l

                                                 12
Shoe Co., 326 U.S. at 316, 66 S. Ct. at 158). Relevant considerations in this analysis include

“the burden on the defendant, the forum State’s interest in adjudicating the dispute, the plaintiff’s

interest in obtaining convenient and effective relief, the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies, and the shared interest of the several

States in furthering fundamental substantive social policies.” Burger King, 471 U.S. at 477,

105 S. Ct. at 2185 (internal quotation marks omitted). A defendant who has directed his

activities at the forum state, as here, must make a “compelling case” that these or other factors

make jurisdiction unreasonable; “[m]ost such considerations usually may be accommodated

through means short of finding jurisdiction unconstitutional.” Id.

        Snyder does not argue that any of the above factors should weigh on our analysis of

personal jurisdiction, focusing instead almost exclusively on his purported lack of minimum

contacts with Illinois. Snyder thus fails to make a “compelling case” that jurisdiction in Illinois

would be fundamentally unfair. Id. Likewise, we conclude that it would not be unfair for

Snyder to defend a breach of contract action in the home state of his former employer, with

whom he had repeated and sustained contact during his employment. Tamburo, 601 F.3d at 701;

A & R Logistics Holdings, Inc. v. Curl, No. 15 C 7106, 2015 WL 5561179, at *3

(N.D. Ill. Sept. 21, 2015) (it is not fundamentally unfair to “require[e] an employee who . . . had

frequent and substantial contact with his out-of-state employer to be subject to the jurisdiction of

courts in his employer’s home state”).

                                   *               *               *

        For the foregoing reasons, we deny Snyder’s motion to dismiss for lack of personal

jurisdiction.




                                                  13
II. TRO AND PRELIMINARY INJUNCTION

       We turn now to W. Capra’s motion for TRO and preliminary injunction to enforce the

restrictive covenant in Snyder’s employment agreement. For the reasons that follow, we grant

W. Capra’s motion.

       A.      LEGAL STANDARD

       “A preliminary injunction is an extraordinary and drastic remedy . . . that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” 3

Goodman v. Ill. Dep’t of Fin. & Prof’l Regulation, 430 F.3d 432, 437 (7th Cir. 2005) (quoting

Mazurek v. Armstrong, 520 U.S. 968, 972, 117 S. Ct. 1865, 1867 (1997)) (emphasis in original)

(internal alteration omitted). We engage in a two-step analysis to determine if preliminary relief

is warranted. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc.,

549 F.3d 1079, 1086 (7th Cir. 2008). First, we determine if the movant has a made a threshold

showing “that it has some likelihood of success on the merits; that it has no adequate remedy at

law; [and] that without relief it will suffer irreparable harm.” GEFT Outdoors, LLC v. City of

Westfield, 922 F.3d 357, 364 (7th Cir. 2019) (quotation omitted). “If the [movant] fails to meet

any of these threshold requirements, the court ‘must deny the injunction.’” Id. (quoting Girl

Scouts, 549 F.3d at 1086). If, however, the movant meets the threshold requirements, we must

“weigh[] the irreparable harm that the moving party would endure without the protection of the

preliminary injunction against any irreparable harm the nonmoving party would suffer if the

court were to grant the requested relief.” Girl Scouts, 549 F.3d at 1086; see also Eli

Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375, 381 (7th Cir. 2018). “This Circuit employs a


3
 The standards for granting a temporary restraining order and preliminary injunction are the
same. Gray v. Orr, 4 F. Supp. 3d 984, 989 n.2 (N.D. Ill. 2013); Long v. Bd. of Educ., Dist.
128, 167 F. Supp. 2d 988, 990 (N.D. Ill. 2001); Crue v. Aiken, 137 F. Supp. 2d 1076, 1082
(C.D. Ill. 2001).
                                                14
sliding scale approach for this balancing: if a [movant] is more likely to win, the balance of

harms can weigh less heavily in its favor, but the less likely a [movant] is to win the more that

balance would need to weigh in its favor.” GEFT Outdoors, LLC, 922 F.3d at 364 (quotation

omitted). Finally, we “must also consider the public interest in granting or denying an

injunction.” Stuller, Inc. v. Steak N Shake Enters., Inc., 695 F.3d 676, 678 (7th Cir. 2012).

       B.      ANALYSIS

               1.      Likelihood of Success on the Merits

       W. Capra contends Snyder is in violation of the express terms of the non-competition

provision he signed with W. Capra, which was designed to prevent him from gaining training

and experience with McAfee products and then immediately leaving to perform the same work

for McAfee directly. (Pl.’s Mem. in Supp. of Mot. for TRO and Prelim. Inj. (“Mem.”)

(Dkt. No. 6) at 1.) Snyder challenges the enforceability of the non-competition provision

because W. Capra has not adequately demonstrated that it is necessary to protect W. Capra’s

legitimate business interests or that W. Capra’s relationship with McAfee is harmed by Snyder’s

new position. (Resp. (Dkt. No. 14) at 6.) Snyder also argues that his employment with McAfee

does not violate the employment agreement because McAfee is not actually W. Capra’s

customer, and because his new position is sufficiently different from his former position with

W. Capra to render the non-competition provision inapplicable. (Id. at 5–6.)

                       a. Choice of Law

       As a federal court sitting in diversity jurisdiction, we apply the substantive law of the

state in which we sit: here, Illinois. Turnell v. CentiMark Corp., 796 F.3d 656, 661

(7th Cir. 2015) (citing Hanna v. Plumer, 380 U.S. 460, 465, 85 S. Ct. 1136, 1141 (1965)). A

preliminary matter is what law Illinois would choose to apply to the parties’ employment

agreement. W. Capra presented its arguments for a TRO and preliminary injunction under both

                                                15
Illinois and Florida law, which W. Capra asserts both warrant relief. (See Mem. at 5 n.2.)

Snyder argues only under the Illinois standard, and does not make any argument as to Florida

law. (Resp.) In Illinois, “[a] choice-of-law determination is required only when a difference in

law will make a difference in the outcome. The party seeking the choice-of-law determination

bears the burden of demonstrating a conflict, i.e., that there exists a difference in the law that will

make a difference in the outcome.” Bridgeview Health Care Ctr., Ltd. v. State Farm Fire & Cas.

Co., 2014 IL 116389, ¶ 14, 10 N.E.3d 902, 905 (Ill. 2014) (quotations and citations omitted). As

no party has demonstrated a conflict and Snyder does not advocate for Florida law, we analyze

the employment agreement under Illinois law.

                       b. Threshold Enforceability of Non-competition Covenant

        The enforceability of a restrictive covenant in Illinois is a question of law and “depends

on the reasonableness of its terms.” Mohanty v. St. John Heart Clinic, S.C., 225 Ill. 2d 52, 85,

866 N.E.2d 85, 104 (Ill. 2006); accord McRand, Inc. v. van Beelen, 138 Ill. App. 3d 1045, 1051,

486 N.E.2d 1306, 1311 (1st Dist. 1985). Prior to determining its reasonableness, however, the

Court must determine “(1) whether the restrictive covenant is ancillary to a valid contract; and

(2) whether the restrictive covenant is supported by adequate consideration.” Allied Waste Servs.

of N. Am., LLC v. Tibble, 177 F. Supp. 3d 1103, 1107 (N.D. Ill. 2016) (citing Fifield v. Premier

Dealer Servs., Inc., 2013 IL App (1st) 120327, ¶ 13, 993 N.E.2d 938, 942 (1st Dist. 2013)).

       A non-compete covenant entered into as part of an at-will employment agreement

satisfies the ancillarity prong. Arthur J. Gallagher & Co. v. Roi, 2015 IL App (1st) 140786-U,

¶ 46 (1st Dist. 2015); Lawrence & Allen, Inc. v. Cambridge Human Res. Grp., Inc.,

292 Ill. App. 3d 131, 137, 685 N.E.2d 434, 440 (2d Dist. 1997). As Snyder’s employment with

W. Capra was at-will, his non-competition agreement was ancillary to his employment with



                                                  16
W. Capra. (Employment Agreement at 4 (informing Snyder that his “employment with

W. Capra will be on an ‘at-will’ basis”).)

       As for adequate consideration, Snyder was employed by W. Capra for approximately

18 months before he voluntarily resigned to join McAfee. (Snyder Aff. ¶¶ 8–9.) In addition, the

covenant was supported by a $1,000 signing bonus. (Employment Agreement at 3.) On its own,

continued employment for 18 months, combined with voluntary resignation, has been enough for

courts to find restrictive covenants to be supported by adequate consideration. Avison Young-

Chi., LLC v. Puritz, No. 17 C 0844, 2017 WL 5896887, at *6 (N.D. Ill. Nov. 29, 2017)

(“Defendants’ employment for approximately 17 months and their subsequent voluntary

resignation” was enough for adequate consideration under Illinois law); see also Montel

Aetnastak, Inc. v. Miessen, 998 F. Supp. 2d 694, 716 (N.D. Ill. 2014) (finding 15 months’

employment plus voluntary resignation to be adequate consideration). Snyder’s 18-month

employment with W. Capra and voluntary resignation, plus the explicit consideration of $1,000

to agree to the non-competition covenant, thus likely satisfies the consideration prong.

                       c. Reasonableness of Non-competition Covenant

       We now turn to whether Snyder’s non-competition covenant would be considered

reasonable, and thus enforceable, under Illinois law. “A restrictive covenant . . . is reasonable

only if the covenant: (1) is no greater than is required for the protection of a legitimate business

interest of the employer-promisee; (2) does not impose undue hardship on the employee-

promisor, and (3) is not injurious to the public.” Reliable Fire Equip. Co. v. Arredondo,

2011 IL 111871, ¶ 17, 965 N.E.2d 393, 396 (Ill. 2011). Whether a restrictive employment

covenant protects legitimate business interests is determined by the totality of the circumstances.

Id. ¶ 43, 965 N.E.2d at 403. “No factor carries any more weight than any other, but rather its

importance will depend on the specific facts and circumstances of the individual case.” Id. The

                                                 17
non-competition clause in Snyder’s contract prevents Snyder from providing “McAfee

Corporation product consulting” to any customer Snyder worked with on behalf of W. Capra in

the 12 months preceding the end of his employment. (Employment Agreement at 3.) W. Capra

argues that “preventing Snyder from harming W. Capra’s substantial relationships with its

customers,” particularly McAfee, is a legitimate business interest protected by this restrictive

covenant. (Mem. at 10.)

       Preserving near-permanent customer relationships is one relevant factor in identifying a

legitimate business interest. Reliable Fire, 2011 IL 111871 at ¶ 11, 965 N.E.2d at 396. While,

Snyder argues that “nothing in W.Capra’s motion or in its memorandum and claimed supporting

documents . . . establishes any type of permanent customer relationship . . . with McAfee,”

(Def.’s Resp. at 6), W. Capra’s relationship with McAfee, at least in the context of Snyder’s

former position, can be considered near-permanent.

       Whether a client is near-permanent “turns in large degree on the nature of the business

involved, and certain businesses are just more amenable to success under” that theory. Office

Mates 5, N. Shore, Inc. v. Hazen, 234 Ill. App. 3d 557, 571, 599 N.E.2d 1072, 1081

(1st Dist. 1992). Among those are businesses “who sell their customers a unique product or

service,” id. (citing A.B. Dick Co. v. Am. Pro-Tech, 159 Ill. App. 3d 786, 514 N.E.2d 45

(1st Dist. 1987) (providing repair and maintenance services for copiers, microfiche and offset

printing equipment), and McRand, 138 Ill. App. 3d 1045, 486 N.E.2d 1306 (designing and

facilitating management and incentive award programs for corporations and businesses)); and

those “under contract with customers.” Id., 599 N.E.2d at 1082 (citing A.B. Dick Co.,

159 Ill. App. 3d 786, 514 N.E.2d 45 (customers under one-year contract with automatic

renewal), and J.D. Marshall Int’l v. Fradkin, 87 Ill. App. 3d 118, 409 N.E.2d 4 (1st Dist. 1980)

(contract to be exclusive exporter for domestic manufacturers)).

                                                18
       Under these parameters, McAfee likely counts as a near-permanent customer of

W. Capra. W. Capra provides a unique service to McAfee by having a “highly specialized team

dedicated to providing” McAfee-specific consulting services to McAfee’s end-users. (Verified

Compl. ¶ 6). McAfee provided these services under a contract with W. Capra that entailed

farming out Snyder, a W. Capra employee, to McAfee’s consumers, one of which is called

LifePoint. (Id. ¶¶ 7, 13.) W. Capra thus sells McAfee a unique service in an ongoing

relationship defined by contract, qualifying McAfee as a near-permanent customer of W. Capra

under Illinois law. See Hazen, 234 Ill. App. 3d at 571, 599 N.E.2d at 1081.

       Time and place restrictions also factor into determining whether a restrictive covenant

reasonably protects legitimate business interests. Reliable Fire, 2011 IL 111871 at ¶ 43,

965 N.E.2d at 403. The non-compete clause in Snyder’s contract lasts only for one year, which

Illinois courts have found to be reasonable. See Mohanty, 225 Ill. 2d at 78, 866 N.E.2d at 100

(upholding three- and five-year restrictive employment covenants); Kempner Mobile Elecs.,

Inc. v. Sw. Bell Mobile Sys., LLC, No. 02 C 5403, 2003 WL 1057929, at *20

(N.D. Ill. Mar. 10, 2003), aff’d sub nom. Kempner Mobile Elecs., Inc. v. Sw. Bell Mobile Sys.,

428 F.3d 706 (7th Cir. 2005) (stating “[n]on-compete agreements lasting for one year (or even

more) have been upheld” in Illinois and listing Illinois Supreme Court cases). And while not

limited by geography, Snyder’s non-compete is limited in scope: it prevents Snyder from

working for W. Capra customers to whom Snyder himself provided services during his last year

of employment. (Employment Agreement at 3.) “Covenants containing no geographic

limitation have been upheld as reasonable where the purpose of the restriction was to protect the

employer from losing customers to a former employee who, by virtue of his employment, gained

special knowledge and familiarity with the customers’ requirements.” Eichmann v. Nat’l Hosp.

& Health Care Servs., Inc., 308 Ill. App. 3d 337, 344, 719 N.E.2d 1141, 1147 (1st Dist. 1999);

                                               19
see also McRand, 138 Ill. App. 3d at 1057, 486 N.E.2d at 1315 (“Illinois courts have found

covenants containing no geographic limitation to be valid if their purpose is to protect an

employer from losing clients to a former employee who gains special knowledge of the client’s

needs while employed.”). Despite the non-compete clause, Snyder remains free to work for a

direct competitor of W. Capra, for a W. Capra client to whom Snyder did not actively provide

service within a year of his departure, or even for McAfee itself so long as his job does not entail

“McAfee Corporation product consulting and/or vulnerability/penetration services.” (Id.; see

also Reply (Dkt. No. 19) at 1 (“Snyder could work for virtually any company (including direct

competitors) except McAfee” under the agreement).)

       In sum, the circumstances of Snyder’s restrictive covenant lead us to conclude, at least on

this limited record, that it is narrowly tailored to protect W. Capra’s legitimate business interest

in preserving its ongoing relationship with McAfee. Reliable Fire, 2011 IL 111871 at ¶ 17,

965 N.E.2d at 396. Likewise, the limited scope and timeframe of Snyder’s non-compete clause

seems neither to impose undue hardship on Snyder nor to be injurious to the public. Id.; see

McRand, 138 Ill. App. 3d at 1057, 486 N.E.2d at 1315 (finding no undue hardship from

restrictive covenant that only prevented defendants from selling to certain customers of the

plaintiff); Wessel Co. v. Busa, 28 Ill. App. 3d 686, 691, 329 N.E.2d 414, 417–18 (1st Dist. 1975)

(finding three-year restrictive covenant limiting business with plaintiff’s customers (1) not

injurious to the public because enforcing the covenant would not prevent the public or plaintiff’s

competitors from doing business, and (2) not unduly hard on defendant, who was free to engage

in business with those who were not plaintiff’s customers). For all these reasons, we conclude at

this stage that the restrictive covenant in Snyder’s employment agreement is reasonable and

likely enforceable under Illinois law.



                                                 20
                       d. Applicability of Restrictive Covenant to Snyder

       Even if the non-competition clause is enforceable, Snyder argues that it does not apply to

him. Snyder’s arguments require us to interpret the contract. Contract construction is a question

of law to be determined by a court. Gallagher v. Lenart, 226 Ill. 2d 208, 219, 874 N.E.2d 43, 50

(Ill. 2007). Contracts must be construed to give effect to the intention of the parties, and contract

language that is clear on its face must be given its plain and ordinary meaning. Id. at 232,

874 N.E.2d at 58. “[B]ecause words derive their meaning from the context in which they are

used, a contract must be construed as a whole, viewing each part in light of the others.”

Id. at 233, 874 N.E.2d at 58. Contract language that is susceptible to more than one reasonable

interpretation is ambiguous. Id. However, “a court will not search for ambiguity where there is

none.” Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352, 362–63,

860 N.E.2d 307, 314 (Ill. 2006) (interpreting insurance contract “[l]ike any contract”).

       Snyder first asserts that McAfee is not a “customer or other entity” for which he provided

services on behalf of W. Capra. (Resp. at 5–6; Employment Agreement at 3.) This argument

fails, for we have already determined that McAfee was likely a near-permanent customer of

W. Capra based on the limited record before us. Capra entered into a contract with McAfee

whereby McAfee pays W. Capra to provide security consulting personnel to McAfee’s

end-users. (Stavropoulos Suppl. Decl. ¶ 5; Reply at 2.) One such contract with McAfee was a

statement of work by which McAfee would pay W. Capra to provide a security consultant—

Snyder—to work for LifePoint, one of McAfee’s end-users. (Stavropoulos TRO Decl. ¶¶ 4, 11;

Stavropoulos Suppl. TRO Decl. ¶ 6; Reply at 2–3.) McAfee was clearly a “customer” of

W. Capra. See Merriam Webster’s Collegiate Dictionary (10th ed. 1996) (defining “customer”

as “one that purchases a commodity or service”). Although Snyder contends he “never rendered

services to McAfee while he was employed by W. Capra,” (Resp. at 6), McAfee paid W. Capra

                                                 21
to provide consulting services to LifePoint, and Snyder thus worked on behalf of W. Capra for its

customer, McAfee, regardless of whether Snyder was party to the companies’ agreement.

       Second, Snyder argues that his position at McAfee does not violate the covenant because

McAfee has made him responsible for pre-sale activities, whereas his work at W. Capra was

exclusively post-sale. (Resp. at 5.) This argument also fails. The restrictive covenant proscribes

Snyder’s ability, for one year, to “provide security consulting services, including but not limited

to McAfee Corporation product consulting and/or vulnerability/penetration services” to

W. Capra customers. (Employment Agreement at 3.) “Consulting” is defined as “providing

professional or expert advice,” and in the professional context, “service” is defined as “useful

labor that does not produce a tangible commodity.” Merriam Webster’s Collegiate Dictionary

(10th ed. 1996).

       In the context of Snyder’s restrictive covenant, “McAfee Corporation product consulting”

would include providing professional or expert advice on McAfee products. Based on the

McAfee Security Sales Engineer job description provided by Snyder, (Snyder Aff. at 9–11), he is

responsible for doing just that. His duties at McAfee include “[p]rovid[ing] exemplary technical

expertise on customer product and solution demonstrations”; “deliver[ing] a comprehensive

consultative response” to requests for proposals; and “[p]resent[ing] a solution proposal to the

customer, demonstrate[ing] how we [McAfee] solve the customer’s requirements and how this

aligns with the customers’ outcomes and differentiate from the competition.” (Id.) The

restrictive covenant simply proscribes the provision of “consulting services;” it makes no

distinction between pre- and post-sale consulting. (Employment Agreement at 3.) And even if it

did, it appears from the job description that Snyder’s duties may also include post-sale McAfee

product consulting. (Snyder Aff. at 9 (“When required, lead the proof of concept from



                                                22
engagement, ownership of all activities and orchestration, through to completion”).) 4 In

addition, W. Capra has provided a detailed chart that indicates significant overlap between his

former position with W. Capra and his new one with McAfee. (Stavropoulos Suppl.

TRO Decl. ¶ 11.)

        In short, Snyder did the one thing he expressly agreed not to do for a period of one year:

immediately parlay his McAfee-centric position with W. Capra into a similar position with

McAfee proper. Snyder’s new employment fits squarely into the limited activity proscribed by

his employment agreement with W. Capra. Based on the foregoing, W. Capra has passed the

“admittedly low” threshold of success on the merits necessary to warrant a TRO and preliminary

injunction. Girl Scouts, 549 F. 3d at 1096.

                2.      Irreparable Harm and Inadequacy of Damages

        In addition to likelihood of success on the merits, W. Capra must also demonstrate that

damages would be inadequate to remedy any harm that flowed from nonenforcement of Snyder’s

restrictive covenant and that it would suffer irreparable harm during the pendency of its claim

without the entry of a TRO or preliminary injunction. Girl Scouts, 549 F.3d at 1086. “[H]arm is

‘irreparable’ if it ‘cannot be prevented or fully rectified by the final judgment after trial.’”

Id. at 1089 (quoting Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386

(7th Cir. 1984)). The harm cited by a movant “must . . . be likely,” meaning “there must be more

than a mere possibility that the harm will come to pass.” U.S. Army Corps of Eng’rs,

667 F.3d 765, 788 (7th Cir. 2011). However, “the alleged harm need not be occurring or be

certain to occur before a court may grant relief.” Id. A remedy at law is inadequate if damages



4
 Conversely, W. Capra has submitted material suggesting that Snyder’s duties while at
W. Capra included selling McAfee products at LifePoint (Stavropoulos Suppl. Decl. ¶ 12),
belying the notion that Snyder’s duties at W. Capra were strictly post-sale.
                                                  23
would “be seriously deficient as a remedy for the harm suffered.” Roland Mach.,

749 F.2d at 386. Such a deficiency may be present if, among other reasons, “[t]he nature of the

plaintiff’s loss . . . make[s] damages very difficult to calculate,” as in the loss of future business

profits. Id.

        W. Capra asserts it suffers irreparable harm from its diminished customer relationship

with McAfee and that damages would be inadequate to redress its uncertain amount of future lost

business. (Mem. at 6–8.) W. Capra submits that after Snyder went to work for McAfee, McAfee

canceled a statement of work with W. Capra to provide nearly identical product consulting

services to the same McAfee end-user, LifePoint. (Stavropoulos TRO Decl. ¶ 16.) The

statement of work had about $147,000 of outstanding service left to be performed when

W. Capra filed its motion for TRO and preliminary injunction. (Id.) Since then, W. Capra

reports that it is working to save the LifePoint contract with McAfee. (Stavropoulos Suppl. TRO

Decl. ¶ 7.) Whether or not that is possible, W. Capra claims that Snyder’s new position poses an

ongoing threat to that portion of W. Capra’s business that provides McAfee consulting services.

(Id. (“Services that McAfee would contract out to W. Capra can now be assigned internally to

Snyder.”).)

        W. Capra has shown irreparable harm. The very fact that its relationship with McAfee

over the LifePoint contract has been threatened is enough to show that there is “more than a mere

possibility that . . . harm will come to pass.” U.S. Army Corps of Eng’rs, 667 F.3d at 788. It

matters not that W. Capra may be able to salvage its relationship with McAfee over this one

contract. Id. (“[T]he alleged harm need not be occurring or be certain to occur before a court

may grant relief.”). A segment of W. Capra’s business model comprises a “highly specialized

team dedicated to providing” consulting services to McAfee users on McAfee products.

(Verified Compl. ¶ 6.) McAfee itself engages W. Capra to provide these services. (Id. ¶¶ 6–7.)

                                                  24
In the overall relationship between W. Capra and McAfee, it is reasonably likely that it would be

difficult or impossible to measure damages resulting from McAfee assigning work to Snyder in

the future that would have gone to W. Capra in the past. “The injuries that flow from the

violation of a non-compete are difficult to prove and quantify,” making such injury “a canonical

form of irreparable harm” and “restrictive covenants prime candidates for injunctive relief.”

Turnell, 796 F.3d at 666–67; see also Hess Newmark Owens Wolf, Inc. v. Owens, 415 F.3d 630,

632 (7th Cir. 2005) (in violations of restrictive covenants, “it is precisely the difficulty of pinning

down what business has been or will be lost that makes an injury ‘irreparable’”).

       For the same reason, damages are an inadequate remedy for W. Capra’s asserted harm.

Snyder argues that, because W. Capra claims damages from Snyder’s breach in the ad damnum

clause of its complaint, W. Capra has an adequate remedy at law, and its harm is not irreparable.

(Resp. at 6–9.) However, just because W. Capra claims damages does not mean that those

damages will be easy or even possible to calculate. Business that McAfee no longer brings to

W. Capra in the future may be unknowable. “A damages remedy can be inadequate” if “[t]he

nature of the plaintiff's loss may make damages very difficult to calculate.” Roland Mach.,

749 F.2d at 386. W. Capra’s potential damages fit this definition.

       Accordingly, we conclude W. Capra has shown both irreparable harm and the inadequacy

of damages.

               3.      Balancing of Harms and Public Interest

       We must now balance W. Capra’s harms if an injunction were not granted against the

harm Snyder would suffer if an injunction were granted. Girl Scouts, 549 F.3d at 1086. This

balancing is assessed on a sliding scale, whereby the more likely W. Capra is to succeed on the

merits, the less heavily the balance needs to weigh in its favor. GEFT Outdoors, LLC,

922 F.3d at 364. This inquiry is designed, in part, to minimize the potential cost of a different

                                                  25
result on the merits to the losing party at this preliminary stage. See Abbott Labs. v. Mead

Johnson & Co., 971 F.2d 6, 12 (7th Cir. 1992). We must also consider the public interest in

granting or denying an injunction. Stuller, Inc., 695 F.3d at 678.

       W. Capra argues that it suffers the greater injury because Snyder’s new position harms

W. Capra’s business relationship with McAfee. (Mem. at 12.) McAfee has already called into

question a W. Capra work order that Snyder could now handle internally at McAfee. (Id.) The

remaining value of that work order when this suit was filed stood at about $147,000. (Verified

Compl. ¶ 15.)

       Snyder, for his part, claims that he is the sole provider for his family and that the loss of

his current job at McAfee will render him unable to pay mortgage, food, or clothing bills.

(Snyder Aff. ¶ 4.) Snyder does not specifically identify his potential monetary loss. While we

do not know his annual compensation at McAfee, his employment agreement with W. Capra

pegged his annual salary at $135,000 plus performance-based bonuses. (Employment

Agreement at 2.)

       We find that the balance weighs in W. Capra’s favor. Our conclusion is guided by

W. Capra’s strong case for ultimate success on the merits. As discussed above, the restrictive

covenant in Snyder’s employment agreement is likely enforceable under Illinois law and would

apply to Snyder’s new position at McAfee. The non-competition clause W. Capra seeks to

enforce is limited. Enforcing it in this instance will not bar Snyder from the security software

consulting or services business. It will simply bar him, for one year, from performing tasks at

McAfee that are substantially similar to those he performed at W. Capra. Should McAfee not be

able to accommodate this order, Snyder would be prohibited from seeking employment from the

specific McAfee end-users to whom Snyder provided service for W. Capra in the last year.

(Employment Agreement at 3.) According to Snyder himself, enforcement would bar him from

                                                 26
seeking similar employment at approximately three companies besides McAfee. (Snyder

Aff. ¶ 16 (naming Community Health Systems, Visteon, and LifePoint as entities he served

while at W. Capra).) Although we have no other information regarding the size of the McAfee

end-user market or general computer security systems market, we doubt that Snyder’s alternative

employment options will be severely limited by enforcing the restrictive covenant. And, on the

whole, Snyder’s eventual harm would be reparable, in the form of back-pay, while we have

already determined that W. Capra’s would be irreparable. See Turnell, 796 F.3d at 666–67

(balancing the recoverable damages to a wrongfully enjoined employee against the “canonical

form of irreparable harm” faced by the injury to his former company from breach of a non-

compete clause).

       Moreover, Snyder appears to have entered McAfee’s employ with open eyes. The letter

he submitted from McAfee’s internal employment counsel stated that when McAfee became

aware of his non-competition agreement with W. Capra, they advised Snyder to seek outside

counsel “to further aide in your ultimate decision to accept any risk that may ensue should you

decide to move forward and become a McAfee employee.” (Snyder Aff. at 13.) In addition,

McAfee’s counsel told Snyder that “any litigation that may ensue as a result of your

knowledgeable breach of the Employment agreement with W[.] Capra would be a ‘personal

issue’ that you would need to handle with your outside counsel.” (Id.) Snyder plainly knew

when he took the job with McAfee that his prior agreement with W. Capra could potentially

place his new employment in jeopardy.

       Finally, the public interest would not be harmed by an injunction to enforce the restrictive

covenant. The foregoing analysis demonstrates that the restrictive covenant here conforms to

Illinois courts’ concern that such agreements be reasonable and not “injurious to the public.”

Reliable Fire, 2011 IL 111871 at ¶ 17, 965 N.E.2d at 396. As in Illinois cases upholding similar

                                                27
provisions, enforcing Snyder’s restriction would not deprive the public of unique skills or

services that only Snyder can provide, nor is there any evidence before us that enforcement

would allow W. Capra to unduly corner the market on McAfee security consulting services. See

McRand, 138 Ill. App. 3d at 1057, 486 N.E.2d at 1314–15 (“no evidence of injury to the public”

by enforcing restrictive covenant in “highly competitive” field and where other companies

provide similar services to consumers); Shorr Paper Prod., Inc. v. Frary,

74 Ill. App. 3d 498, 506–07, 392 N.E.2d 1148, 1154 (1979) (“the public would not be forced into

dealing solely with plaintiff in order to obtain such goods and services as plaintiff provides” in

enforcing restrictive covenant in competitive market).

       We therefore find that the balance of harms and public interest considerations weigh in

W. Capra’s favor and warrant granting a temporary restraining order and preliminary injunction

against Snyder.

       C.      BOND

       Because W. Capra is entitled to preliminary relief, we must consider the appropriate

security that it should be required to post. Pursuant to Federal Rule of Civil Procedure 65(c), we

may “issue a preliminary injunction . . . only if the movant gives security in an amount that the

court considers proper to pay the costs and damages sustained by any party [later] found to have

been wrongfully enjoined or restrained.” See also Ty, Inc. v. Publ’ns Int’l Ltd.,

292 F.3d 512, 516 (2002) (“The purpose of an injunction bond is to compensate the defendant, in

the event he prevails on the merits.”). “The appropriate amount of the bond is subject to the

court’s discretion.” Monster Energy Co. v. Wensheng, 136 F. Supp. 3d 897, 910 (N.D. Ill. 2015)

(citing Fed. R. Civ. P. 65(c); Gateway E. Ry. Co. v. Terminal R.R. Ass’n of St. Louis,

35 F.3d 1134, 1141 (7th Cir. 1994)). However, the Seventh Circuit cautions us to “err on the



                                                 28
high side” because “the damages for an erroneous preliminary injunction cannot exceed the

amount of the bond.” Mead Johnson & Co. v. Abbott Labs., 201 F.3d 883, 888 (7th Cir. 2000).

       As discussed, we do not know precisely how much Snyder stands to lose from

enforcement of the restrictive covenant. However, his former employment with W. Capra

entailed $135,000 annual base salary plus performance-based compensation. (Employment

Agreement at 2.) The bond should reasonably cover any potential damages for one year of

employment, the time frame established by the restrictive covenant. We therefore find an

appropriate bond in this case is $202,500, or half again as much as Snyder’s former annual base

salary at W. Capra.

                                         CONCLUSION

       For the foregoing reasons, we deny Snyder’s motion to dismiss for lack of personal

jurisdiction, (Dkt. No. 16), and we grant W. Capra’s motion for a temporary restraining order

and preliminary injunction against Snyder. (Dkt. No. 5.) Quinton Snyder is preliminarily

enjoined as follows:

   1) Snyder shall not, directly or indirectly, on behalf of himself or any other entity,

       either as an employee, contractor, or agent, provide McAfee, LLC product

       consulting and/or vulnerability/penetration services, to McAfee, LLC, or to any

       other customer of W. Capra or any other entity for which he, on behalf of W. Capra,

       provided these services from June 14, 2018 to June 14, 2019.

   2) Should Snyder remain employed by McAfee, LLC, he shall not perform those

       functions as a McAfee Sales Engineer that are substantially similar to those he

       performed as a W. Capra Senior Security Engineer, (see Stavropoulos Suppl. TRO

       Decl. ¶ 11), attached to this order as Exhibit A.



                                                29
    3) Provisions (1) and (2) shall remain in effect until the earlier of a decision on the

        merits, at which time the Court will issue a final order that supersedes this

        injunction, or one year from the date of this order.

In addition, W. Capra shall post a security in the amount of $202,500 within ten days of

this order. It is so ordered.



                                                      __________________________________
                                                      Honorable Marvin E. Aspen
                                                      United States District Judge

Dated: August 20, 2019
       Chicago, Illinois




                                                 30
                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


W. CAPRA CONSULTING GROUP, INC. )
                                )
     Plaintiff,                 )
                                )                    No. 1:19 C 4188
     v.                         )                    Hon. Marvin E. Aspen
                                )
QUINTON SNYDER,                 )
                                )
     Defendant.                 )

                                           EXHIBIT A

       In accordance with provision (2) of this Court’s preliminary injunction order, Quinton

Snyder shall not perform the following functions as a McAfee Sales Engineer that are

substantially similar to his former position as a W. Capra Senior Security Engineer:

   •   Own the solution sales activities within the sales process to gain the technical win
       and the customers’ trust

   •   Participate in solution led sales calls and prospect visits, qualifying the customer’s
       requirements

   •   Gather requirements, develop use cases, and fully understand the client’s business
       needs and constraints

   •   Be able to present the “Threat Defense Lifecycle” and how this solves the
       customer’s needs and outcomes

   •   Provide exemplary technical expertise on customer product and solution
       demonstrations

   •   Ownership of the technical or solution response to RFIs/RFPs and orchestration of
       the virtual teams to help deliver a comprehensive consultative response

   •   Present a solution proposal to the customer, demonstrate how we solve the
       customer’s requirements and how this aligns with the customers’ outcomes and
       differentiate from the competition
   •   When required, lead the proof of concept from engagement, ownership of all
       activities and orchestration, through to completion

   •   Play a pro-active “Technical Account Management” role within your target
       accounts including building a trusted relationship, monitoring/managing customer
       issues in partnership with support, expand the existing footprint and drive
       competitive displacements

   •   Technical account lead for Customer Executive Briefing events

(See Snyder Aff. (Dkt. No. 14–1) at 9; Stavropoulos Suppl. TRO Decl. (Dkt. No. 19–1) ¶ 11.)




                                              2
